Allowance Notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 7/16/21.
3.	The instant application is a continuation of 15/808,940, filed 11/10/2017, now U.S. Patent 10,533,945, which is a continuation of 14/543,867, filed 11/17/2014, now U.S. Patent 9,863,880 claiming priority from provisional applications 61941916, filed on 02/19/2014, 61917926, filed on 12/18/2013 and 61905282, filed on 11/17/2013.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/16/21 is being considered by the examiner. All the references cited in said IDS have been considered by the examiner. It is in the examiner’s opinion, the arts of the record including the arts cited in said IDS do not specifically teach the limitation of “each of at least some of the plurality of refractive lenses having both a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells”.


Claim status
6.	In the claim listing of 7/16/21 claims 1-4, 6-15 and 17-21 are pending in this application and are under prosecution. Claims 1 and 12 are amended. New claim 21 has been added. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
7.	The previous rejection of claims 1-4, 6-15 and 17-20 under 35 USC 102(a)(1) has been withdrawn in view of amendments to claims 1 and 12 and persuasive arguments made by the applicant that  Zhong does not specifically teach  the limitation of "each of at least some of the plurality of refractive lenses having both a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells” (Remarks, section I).
8.	The previous ODP rejection on the record has been withdrawn in view of amendments independent claims 1, 12 and 21 requiring the limitation of “each of at least some of the plurality of refractive lenses having both a convex surface proximate to the array of sample wells and a planar surface distal from the array of sample wells”.



Examiner’s comment
9.	Claims 1-4, 6-15 and 17-21 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.

Conclusion
10.	Claims 1-4, 6-15 and 17-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634